DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 2/4/2021.  Claims 1, 2, 4-11, and 14-20 are pending.  Claims 1, 7, 11, and 17 have been amended.
Claims 11 and 13-20 were rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0134728) in view of Mallory et al.  (US 2011/0181516).  Claims 1-10 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0134728), in view of Mallory et al.  (US 2011/0181516), and further in view of Audenaert et al.  (US 2005/0170179).  The claims have been amended to recite “the console bracket comprises a back side coupled to a back panel of the door, a base portion generally perpendicular to the back side…the drainage surface is a compound surface extending across the back side of the console bracket and the base portion of the console bracket.”  Applicant argues that the prior art does not disclose a compound drainage surface, and the top surfaces (34a, 35b) of Son do not extend across a back side and a base portion generally perpendicular thereto.  The Examiner respectfully disagrees and believes that based on the breadth of the claim language Son meets the newly added limitations.  For instance, Son discloses the claimed perpendicular arrangement because the rear portion of the top surface (34a) forms a straight line where it meets the sealing member .
In response to Applicant’s amendments new/modified ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0134728) in view of Mallory et al.  (US 2011/0181516).
Regarding claim 11, Son discloses a dishwashing appliance, comprising: a cabinet (1); a tub in the cabinet, the tub defining a wash chamber for receipt of articles for washing (2); a door rotatably mounted to the cabinet for movement between a closed position wherein the wash chamber is sealingly enclosed and an open position permitting access to the wash 
Son does not expressly disclose the control console comprising a console cover on an exterior surface of the door, and a circuit board is attached to the console cover with a double-side adhesive film.
Mallory discloses a user interface or control panel adapted to be operably engaged with or about a top portion of a door structure of a dishwasher (Figure 1: 100; paragraph 12).   The touch screen interface comprises a user interface (110) and a touch sensitive component (112), the touch sensitive component comprises a circuit board and is a capacitive touch board (paragraphs 15-16).  The capacitive touch board (112) is sealed to a bottom surface of the user interface (110) with adhesive or a double-sided adhesive tape (paragraph 19).
Because it is known in the art to provide a touch sensitive interface for controlling the dishwasher, and the results of the substitution would be predictable, namely, providing a known interface for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Son to have the 
Claims 14-20 are considered to be met by Son, in view of Mallory, as applied above and which results in: wherein the drainage surface is disposed on the console bracket facing the circuit board (Son: top side of 34a or 34a; note that the circuit board of Mallory would be at the upper surface of the door); wherein the console bracket (Son: 33) and the console cover (Mallory: 110, 130) define an enclosure with the circuit board encompassed within the enclosure (Mallory: 112); wherein the control console comprises a capacitive touch sensor (Mallory: paragraphs 16, 19); wherein the door comprises a front panel (Son: 21) and wherein the console cover extends from the front panel of the door to the back panel of the door (Mallory: 110); wherein the console bracket is positioned entirely within the interior of the door (Son: 21, 23, 33); wherein the console bracket does not form a part of the exterior surface of the door (Son: see arrangement in Figure 3 of 21, 23, 33); wherein the control console is positioned on a top surface of the door (this is the configuration of modified Son; see Mallory at paragraph 12). 

Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0134728), in view of Mallory et al.  (US 2011/0181516), and further in view of Audenaert et al.  (US 2005/0170179).

 Audenaert discloses a rough, and therefore hydrophilic, coating can be provided to a dishwasher basket to improve drying performance by causing the water droplets to spread out, which evaporates more quickly (abstract; paragraphs 7-8).
Because it is known in the art to provide a roughened, and therefore hydrophilic, surface to a component which contacts water, and the results of the modification would be predictable, namely, enhanced drying of the drainage surfaces of Son, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the drainage surface has a three-dimensional hydrophilic surface texture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711